Citation Nr: 1139170	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-06 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C. § 1151, for disability manifested by scarring of the right inner leg, claimed as residuals of right knee surgery performed in June 2006.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to July 1968. His awards and decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims to experience current disability as the result of a right knee surgery performed by VA in June 2006. A veteran may be awarded VA compensation for disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable. 38 U.S.C.A. § 1151. See also VAOPGCPREC 40-97.

The Veteran has submitted photographic evidence of an alleged skin abnormality on his right inner leg and contends it is the result of burns from hot cement or glue using during the surgical procedure. The Veteran is competent to allege symptoms, although not whether such symptoms constitute a disability within the meaning of the law. The only medical evidence of record is the December 2006 observation of  a physical therapist, who stated that he observed skin markings "that are not usually seen in knee replacement surgery" when removing the Veteran's surgical bandages. 

Given these circumstances, the RO must schedule the Veteran for a VA examination at an appropriate location to determine whether he has a disability as the result of VA care. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Gather any outstanding records of VA medical treatment (noting that the last VA records within the claims file are dated June 2009). Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Obtain these records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Schedule the Veteran for a VA examination at an appropriate location to determine whether he has any current scar or other disability as the result of the June 2006 right knee surgery. The examiner must have appropriate training to determine whether the VA health care professionals who treated the Veteran in June 2006 exercised the requisite degree of care and skill. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. 

b. The examination report must reflect review of pertinent material in the claims folder. After reviewing the claims file, the examiner must determine whether or not he experiences any residual of the right knee surgery manifested by scars or other skin disability. The examiner also must provide a medical assessment of whether or not the June 2006 treatment notes reflect that the requisite degree of care was exercised by the VA health professionals involved in the Veteran's 2006 right knee surgery.

c. The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following:

i. The photographic evidence submitted by the Veteran and his contentions that cement/glue fell on his skin during the surgery and he was not post-operatively advised to take aspirin;

ii. The June 26, 2006 VA treatment note detailing the surgical procedure;

iii. A June 26, 2006 post-operative x-ray study;

iv. A June 27, 2006 note stating that a Hemovac was not draining;

v. A June 28, 2006 note observing that the Veteran's upper right thigh was swollen and that he reported "a lot" of pain;

vi. A June 29, 2006 note stating that the Veteran's pain was much improved after removal of the Hemovac drain;

vii. The June 29, 2006 discharge summary;

viii. A July 2006 treatment note describing the right knee as having no drainage and intact surgical staples;

ix. August and September 2006 x-ray studies of the right knee;

x. An October 2006 treatment note reflecting right thigh lipoma removal; 

xi. The December 2006 statement from the Veteran's physical therapist;

xii. December 2006 statements from the Veteran's friend and sister describing the appearance of his right knee after the bandage was removed; and 

xiii. A March 2007 note stating that the Veteran had several post-operative scars and describing the status of his knee.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

3. Readjudicate the Veteran's claim. Provide the Veteran and his representative a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


